Mr. Justice Powell,
concurring in the result.
As the court below applied a per se rule, apparently without regard to the circumstances under which the words were used, I join in the reversal. See my dissenting opinion in Rosenfeld v. New Jersey, 408 U. S. 901, 903 (1972); Lewis v. City of New Orleans, 408 U. S. 913 (1972), and Brown v. Oklahoma, 408 U. S. 914 (1972) (both concurring in result).
The Chief Justice, Mr. Justice Blackmun, and Mr. Justice Rehnquist dissent for the reasons expressed in the several opinions in Rosenfeld v. New Jersey, 408 U. S. 901 (1972); Lewis v. City of New Orleans, 408 U. S. 913 (1972); and Brown v. Oklahoma, 408 U. S. 914 (1972).